Citation Nr: 1427671	
Decision Date: 06/18/14    Archive Date: 06/26/14

DOCKET NO.  08-16 947	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to a higher rating for the service-connected aggravation of an osteochondral defect, right medial femoral condyle, evaluated as 20 percent disabling from September 28, 2005, to January 9, 2008.

2.  Entitlement to a higher rating for the service-connected status post total right knee arthroplasty, evaluated as 60 percent disabling since March 1, 2009.

3.  Entitlement to service connection for sleep apnea.

4.  Entitlement to automobile and adaptive equipment or to adaptive equipment only.

(The issue of entitlement to a clothing allowance for the year 2012 is the subject of a separate Board decision.)

ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to January 1985.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA),which granted the Veteran's claim of entitlement to an increased disability rating for aggravation of an osteochondral defect, right medial femoral condyle, and assigned a 20 percent disability rating; and a March 2008 rating decision by the Montgomery, Alabama RO to deny entitlement to service connection for sleep apnea and entitlement to automobile and adaptive equipment or adaptive equipment only.  The Montgomery RO currently has jurisdiction over the appeal.

In June 2012, the Board remanded the rating claims for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Veteran underwent a total right knee arthroplasty on January 9, 2008; as a result, a temporary total disability evaluation for the Veteran's right knee, status post total knee arthroplasty, was assigned by an April 2008 rating decision, effective from January 9, 2008 through February 28, 2009.  A 30 percent disability rating was initially assigned as of March 1, 2009; however, in a December 2012 rating decision, the agency of original jurisdiction (AOJ) awarded a 60 percent disability rating for the Veteran's status post total right knee arthroplasty, effective March 1, 2009.  

From January 9, 2008, to March 1, 2009, the Veteran was receiving the highest possible disability rating for his status post total right knee arthroplasty; thus, there is no issue in controversy regarding that time period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that the veteran is presumed to be seeking the maximum benefit allowed by law and regulation, and a claim remains in controversy where less than the maximum benefit is awarded).

The Veteran has not been awarded the highest possible disability rating prior to January 9, 2008, and from March 1, 2009.  As a result, he is presumed to be seeking the maximum possible ratings.  The issue remains on appeal, as the Veteran has not indicated satisfaction with the disability ratings.  Id.

In a statement received in June 2008, the Veteran expressed his disagreement with a March 2008 rating decision denying entitlement to service connection for sleep apnea and entitlement to automobile and adaptive equipment or to adaptive equipment only.  The Board has jurisdiction over these issues in light of the notice of disagreement, and they have been listed among the issues on the title page.  Manlincon v. West, 12 Vet. App. 238 (1999).  

In February 2012, the Veteran revoked his power of attorney with his prior representative.  38 C.F.R. § 14.631.  He is therefore self-represented.  

The issues of entitlement to service connection for sleep apnea, entitlement to automobile and adaptive equipment or to adaptive equipment only are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  From September 28, 2005, to January 9, 2008, the Veteran's right knee disability was manifested by painful motion, effusion, swelling, and giving way of the knee joint; there is no evidence of dislocation or removal of semilunar cartilage; there was no evidence of ligamentous instability; and flexion was limited to no worse than 80 degrees and extension to zero degrees.  

2.  From September 28, 2005, to January 9, 2008, the functional impairment caused by the service-connected aggravation of an osteochondral defect, right medial femoral condyle, did not approximate the criteria for the next higher rating or a separate rating.

3.  The Veteran had a right knee total arthroplasty on January 9, 2008, and received a 100 percent rating from January 9, 2008, until March 1, 2009.  

4.  Since March 1, 2009, the maximum schedular rating of 60 percent for residuals of a total right knee arthroplasty has been assigned.


CONCLUSIONS OF LAW

1.  From September 28, 2005, to January 9, 2008, the criteria for a disability rating higher than 20 percent for the service-connected aggravation of an osteochondral defect, right medial femoral condyle, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5257, 5260, 5261 (2013).

2.  Since March 1, 2009, the criteria for a disability rating higher than 60 percent for status post total right knee arthroplasty are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.71a, Diagnostic Code 5055 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.   

October 2005 and March 2006 letter satisfied the duty to notify provisions.  The Veteran was informed of the information and evidence necessary to substantiate a claim for increase.  He was told of the general criteria for establishing disability ratings and effective dates.  Thus, VA's duty to notify has been met.

The Veteran's VA medical treatment records have been obtained; he did not identify any outstanding VA or non-VA treatment records pertinent to the appeal.  The Veteran's Social Security Administration disability determination, and the records considered in that determination, were obtained.  VA examinations were conducted in April 2006, March 2008, April 2009, September 2009, and July 2012.  The examination reports appropriately address the current level of severity of the Veteran's right knee disabilities.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.   

II. Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may, as here, result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  Pain on movement, swelling, deformity or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45.  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  Arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (July 1, 1997).  When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero percent rating under either of those codes, there is no additional disability for which a rating may be assigned.

If a veteran has a disability rating under Diagnostic Code 5257 for instability of the knee, and there is also x-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (Aug. 14, 1998).  Absent x-ray findings of arthritis, limitation of motion should be considered under Diagnostic Codes 5260 and 5261.  The claimant's painful motion may add to the actual limitation of motion so as to warrant a rating under Diagnostic Codes 5260 or 5261.  

Removal of the semilunar cartilage may involve restriction of movement caused by tears and displacements of the menisci; additionally, the procedure may result in complications such as reflex sympathetic dystrophy, which can produce loss of motion.  Id.  Therefore, limitation of motion is a relevant consideration under Diagnostic Code 5259, and the provisions of 4.40, 4.45, and 4.59 must be considered.

The criteria under Diagnostic Code 5257 provide for a 10 percent rating for slight recurrent subluxation or lateral instability of the knee; a 20 percent rating for moderate recurrent subluxation or lateral instability; and a 30 percent rating for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

Separate ratings may also be assigned under Diagnostic Codes 5260 and 5261 for limitation of flexion and extension of the same joint.  VAOPGCPREC 9-2004.  

From September 28, 2005, to January 9, 2008, the Veteran's right knee disability was rated under Diagnostic Code 5003, which provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  When, as here, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  Pursuant to VAOPGPREC 9-98, a separate rating for arthritis could also be based on x-ray findings and painful motion under 38 C.F.R. § 4.59.  

In the absence of limitation of motion, a 10 percent rating is assigned where there is x-ray evidence of involvement of two or more major joints, or two or more minor joint groups; and a 20 percent evaluation is assigned where there is x-ray evidence of involvement of two or more major joints or two or more minor joint groups and occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Limitation of motion of the knee is evaluated under Diagnostic Codes 5260 and 5261.  Diagnostic Code 5260 provides for limitation of flexion of the leg.  When flexion is limited to 60 degrees, a zero percent rating is provided; when flexion is limited to 45 degrees, a 10 percent rating is assigned; when flexion is limited to 30 degrees, a 20 percent rating is assigned; and when flexion is limited to 15 degrees, a 30 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 provides for limitation of the extension of the leg.  When there is limitation of extension of the leg to 5 degrees, a zero percent rating is assigned; when the limitation is to 10 degrees, a 10 percent rating is assigned; when the limitation is to 15 degrees, a 20 percent rating is assigned; when extension is limited to 20 degrees, a 30 percent rating is assigned; when extension is limited to 30 degrees, a 40 percent rating is assigned; and when it is limited to 45 degrees, a 50 percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

Full range of motion of the knee consists of zero degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran underwent a total right knee arthroplasty on January 9, 2008.  Since then, his right knee disability is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055.  Under this Diagnostic Code, a rating of 100 percent is warranted for one year following implantation of prosthesis.  Following the expiration of that period, the minimum rating is 30 percent.  If there are intermediate degrees of residual weakness, pain, or limitation of motion, Diagnostic Code 5055 instructs to rate by analogy to Diagnostic Codes 5256, 5261, or 5262.  A 60 percent rating is warranted with chronic residuals consisting of severe painful motion or weakness in the affected extremity.  

III. September 28, 2005, to January 9, 2008

Facts

The Veteran filed a claim for an increase in September 2005.  The earliest possible effective date that can be awarded for a higher rating is the date of the claim, or any date within one year prior to the filing of the claim, if it is factually ascertainable that an increase in severity occurred during that period of time.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  Thus, all relevant evidence received since September 2004, one year prior to the filing of the Veteran's claim, is for consideration.  Id.

A notation from the Veteran's pain journal, dated September 29, 2004, states that he stayed home from work that day because his knee was "real bad"; he missed giving a presentation because of this pain.  He also missed a day of work in October 2004.  

In a March 2005 journal entry, the Veteran stated that he had lost his job, and speculated that the reasons for his termination were missing work and an inability to keep up with the demands of the job due to pain.

On September 28, 2005, the Veteran filed a claim for an increased rating for his service-connected right knee disability, asserting that his ability to walk, climb stairs, and drive was affected by chronic, worsening pain.  

A March 2006 VA orthopedic consult noted increasing pain, effusion, and buckling of the right knee.  Flexion was to 105 degrees and extension was to zero degrees.  There was no instability; however, there was "mild to moderate medial and lateral joint line tenderness" as well as pain at the extremes of range of motion.  

Because of his young age, a total right knee arthroplasty was discarded as a viable treatment option.  Instead, the Veteran and his physician elected to proceed with pain management and injection of the knee joint.

The Veteran was afforded a VA examination in April 2006.  He reported a constant 8/10 pain in the right knee.  He could walk for only about a block, and had to limit standing to 15 minutes before pain required him to stop and rest.  He could not perform even minimal repetitive bending, kneeling, or crawling.  Narcotic pain relievers and a knee sleeve were of minimal value.  He was no longer using a cane because he bent it when he fell after his knee gave way.  He was able to perform the duties of his job as a social worker, although he was limited in the amount of walking and standing he could do.  Physical examination showed a small effusion and mild to moderate crepitus.  There was no instability.  Extension was to zero degrees and flexion was to 100 degrees, with pain beginning at 90 degrees.  There was no additional functional impairment following repetitive motion testing.  

In August 2006, the Veteran stated that it was becoming increasingly difficult to do his job because of pain and the side effects of the medications used to treat his pain.  He pointed out that his left knee joint had already been fused; thus, the impairment caused by the right knee disability greatly affected his functioning.    

During a November 2006 orthopedic consult, the Veteran's symptoms were essentially unchanged.  Extension was to zero degrees and flexion was to 105 degrees.  Additional injections of the knee were offered in a final attempt to stave off a total right knee arthroplasty.  The Veteran was also provided with a medial offloader brace.  

In June 2007, the Veteran's right knee buckled while he was descending a set of stairs, causing him to injure his right shoulder.

In July 2007, the Veteran reported that the pain in his right knee was keeping him awake at night and interfering with his ability to play with his daughter.  The injections to his knee had been of minimal effect.  Physical examination showed a 1+ effusion.  Extension was to zero degrees.  The Veteran was having a "significant flare up" of knee pain, and flexion was therefore limited to 80-85 degrees.  The rest of his symptoms were unchanged from prior evaluations.  The Veteran consented to a corticosteroid injection, and total knee arthroplasty was discussed, based on the failure of medical management of his pain.  

In October 2007, the Veteran reported that his need to constantly manage his pain and an inability to drive long distances was hampering his ability to maintain substantially gainful employment.  

Also in October 2007, the Veteran's colleagues wrote a series of letters, detailing their observations of the impact of the Veteran's right knee pain on his employment and daily life.  All of the writers noted that the Veteran's right lower extremity was often very swollen, at times straining the seams of his pants.  The Veteran was in obvious pain and discomfort all day, but continued to try to execute the duties of his job.  He was often talking with a nurse about his pain.  Getting in and out of a car, or standing from a sitting position, were clearly very awkward and painful for the Veteran.  The Veteran's colleagues are competent to report symptoms that are observable with the five senses.  Layno v. Brown, 6 Vet. App. 465 (1994). 

Two entries in the Veteran's pain journal, dated November 2007, reflect that he missed work for two straight days as a result of knee pain.  He stayed in bed for most of those days.  Evidence dated after this time period tends to have little probative value to the Veteran's pre-surgery knee manifestations.  Instead, that evidence is more probative to the post-surgery total knee replacement rating.

Analysis

At no point during the course of the appeal has flexion of the right knee been limited to 15 degrees or less; nor has extension of the right knee been limited to 20 degrees or greater.  Entitlement to a higher rating under Diagnostic Codes 5260 and 5261 is not warranted.

Although the Veteran reports instances of giving way, the joint has been shown to be stable on VA examinations and during VA clinical evaluations.  Thus, the reasons for the buckling of the Veteran's knee are unclear.  Without sufficient evidence of recurrent subluxation or lateral instability, a separate rating is not warranted under Diagnostic Code 5257.

There is no other potentially applicable diagnostic code pertaining to the knee which results in a higher rating for the Veteran's service-connected right knee disability.  Related ankylosis or impairment of the tibia or fibula has not been shown.  38 C.F.R. § 4.71a, Diagnostic Codes 5256, 5262.  

The Veteran essentially contends that he is entitled to a higher rating on the basis of the functional impairment caused by his right knee symptoms.  Specifically, he asserts that his ability to engage in activities with his daughter and drive even moderate distances is impaired; that he has difficulty performing the duties of his employment as a social worker; and that the symptoms of pain and giving way of the knee generally affect his daily activities.

The provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holding in DeLuca have been considered.  However, from September 28, 2005, to January 9, 2008, the range of motion of the right knee was near normal.  Extension was consistently to zero degrees.  Flexion was limited at most to 100 degrees, outside of a significant flareup; this still does not approximate even a compensable level of limitation of flexion, which is less than 60 degrees.  

The March 2006 VA examination showed no additional functional impairment after repetitive motion testing, although painful motion was noted.  Notably, a July 2007 orthopedic consult evaluated the Veteran's range of motion during what was termed a "significant flareup" of knee symptoms.  During this flareup, flexion was limited to 80-85 degrees, which still does not approximate even a compensable level of limitation of flexion.  

Although the Veteran does have painful motion of the right knee, it does not result in additional functional loss to a compensable level, even after repetitive motion and exacerbations.  The United States Court of Appeals for Veterans Claims (Court) has indicated that it is not the painful motion in and of itself that warrants certain levels of compensation; rather it is the functional loss caused by the painful motion.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011).  Additionally, the pain experienced by the Veteran is contemplated in the award of a 20 percent rating under Diagnostic Code 5003, which states that involvement of two or more major joints, or two or more minor joints with occasional incapacitating exacerbations warrants a 20 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

From September 28, 2005, to January 9, 2008, the evidence, including the persuasive medical evidence, does not support a finding that a rating in excess of 20 percent is warranted.

IV. Since March 1, 2009

A temporary total rating was assigned from January 9, 2008, the date of the Veteran's total right knee arthroplasty, to March 1, 2009, under Diagnostic Code 5055.  Since March 1, 2009, the Veteran's disability is rated at 60 percent under that Diagnostic Code.  These are the highest available ratings under Diagnostic Code 5055.  

The Veteran's right total knee arthroplasty is located in the lower third of the Veteran's thigh.  The "amputation rule," set forth at 38 C.F.R. § 4.68, provides that the combined rating for disabilities of an extremity shall not exceed the rating for the amputation at that elective level, were amputation to be performed.  As the disability of the right knee rated in this appeal involves the lower third of the Veteran's thigh, the rating may not exceed 60 percent for each knee.  See 38 C.F.R. § 4.71a, Diagnostic Code 5162 (amputation of the middle or lower third of the thigh warrants a disability rating of 60 percent).  Thus, pursuant the amputation rule, a 60 percent rating for the total knee arthroplasty is the maximum schedular rating available and other Diagnostic Codes for the knee (Diagnostic Codes 5256 through 5263) are not applicable. 

V. Additional Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321; Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

From September 28, 2005, to January 9, 2008, the Veteran's right knee disability is rated on the basis of painful motion; his symptoms of giving way are not specifically contemplated by the diagnostic code under which he is rated for that period of time.  However, even when the symptoms of giving way are considered, the case still does not present an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization.  

On a few occasions in 2004, 2005 and 2007, the Veteran had to take time off of work because of knee pain.  He asserted in his pain journal that he lost a job in March 2005 because of his inability to perform the duties of that job.  However, according to an October 2007 claim for a TDIU, the Veteran found suitable employment approximately 2 months later, and was able to hold a series of jobs in his chosen field until March 2008, after he had had a total right knee arthroplasty.  Thus, even though the Veteran was let go from a job in 2005 because of his inability to perform the duties of the job, he maintained full-time employment until March 2008.  The Board finds that the Veteran's right knee disability did not result in "marked interference with employment" from September 28, 2005, to January 9, 2008.  He did not require hospitalization, nor did he experience long periods of inability to function due to his right knee disorder.  Referral for consideration of an extraschedular rating is not warranted with consideration of the first and second element in the Thun analysis.

Since March 1, 2009, the Veteran has continued to have trouble with his right knee, even after the total right knee arthroplasty.  He has undergone two revisions of the total right knee arthroplasty.  The first occurred in February 2008, approximately one month after the knee arthroplasty; the second occurred in January 2009.  He has continued to experience constant pain in the knee joint.  These symptoms, however, are contemplated by the rating criteria under Diagnostic Code 5055, which state that chronic residuals consisting of severe painful motion or weakness in the affected extremity warrant a 60 percent disability rating.  Thus, referral for extraschedular consideration is also not warranted for this time period.

A request for a total disability rating based upon individual unemployability (TDIU), whether expressly raised by a claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for disability or disabilities, and is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Veteran is in receipt of a TDIU from March 1, 2008.  Prior to that, the issue of entitlement to a TDIU is not raised by the record.  According to his TDIU claim forms, he had a series of full-time positions in his chosen field from March 2005 until his total right knee arthroplasty in January 2008.  The statement received from the Veteran's last employer reflects that the Veteran's last day was March 1, 2008, and that he left because of the need to manage his right knee disability.  As there is no evidence of unemployability prior to March 1, 2008, Rice is inapplicable.  Consideration of a TDIU prior to March 1, 2008 is not warranted.  

In sum, the preponderance of the evidence is against the claims for a rating in excess of 20 percent for the service-connected right knee disability from September 28, 2005, to January 9, 2008, and in excess of 60 percent since March 1, 2009; there is no doubt to be resolved; and higher ratings are not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

A disability evaluation in excess of 20 percent for the service-connected aggravation of an osteochondral defect, right medial femoral condyle from September 28, 2005, to January 9, 2008, is denied. 

A disability evaluation in excess of 60 percent for the service-connected status post total right knee arthroplasty since March 1, 2009, is denied. 


REMAND

The Veteran has submitted a notice of disagreement with respect to the claim of service connection for sleep apnea and the claim for automobile and/or adaptive equipment.  The AOJ has not and must now issue a statement of the case (SOC) on these issues.  See Manlincon, 12 Vet. App. at 238.  These claims must then be returned to the Board only if the benefits continue to be denied and the Veteran perfects an appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, these issues are REMANDED for the following actions:

Issue a SOC for the issues of entitlement to service connection for sleep apnea and entitlement to automobile and adaptive equipment or to adaptive equipment only.  If the Veteran appeals, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These matters must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.  



______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


